Exhibit QUEST CAPITAL CORP. Unaudited Interim Consolidated Financial Statements June 30, (Expressed in thousands of Canadian dollars) Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at June 30, 2009 with comparative figures for December 31, 2008 and June 30, (Expressed in thousands of Canadian dollars) June 30, December 31, June 30, 2009 2008 2008 $ $ $ assets Cash deposits 3,136 1,621 3,101 Restricted cash (note 5) 1,911 4,014 8,763 Loans receivable (note 6) 349,810 372,084 350,419 Income tax receivable 77 190 - Future income tax (note 11) 5,907 4,944 2,981 Premises and equipment (note 7) 601 744 814 Intangible assets (note 7) 152 118 115 Other assets 858 540 346 362,452 384,255 366,539 liabilities Accounts payable and accrued liabilities (note 12) 3,072 3,079 3,559 Preferred share liability (note 10) 39,007 38,724 - Non-recourse loan syndication (note 6(h)) 28,394 - - Revolving debt facility (note 8) - 50,153 66,010 Income tax payable - - 45 Future income tax (note 11) 646 841 879 Asset retirement obligation (note 9) 376 459 522 71,495 93,256 71,015 shareholders’ equity Share capital (note 10) 209,256 207,161 207,161 Contributed surplus (note 10) 8,714 7,954 7,474 Retained earnings 72,987 75,884 80,889 290,957 290,999 295,524 362,452 384,255 366,539 Commitments and contingencies (notes 6(e) and 13) Subsequent event (note 21) Approved by the Board of Directors “Brian E. Bayley” Director “A. Murray Sinclair” Director Brian E. Bayley A. Murray Sinclair The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 2 Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at June 30, 2009 with comparative figures for December 31, 2008 and June 30, (Expressed in thousands of Canadian dollars) Three Months Six Months Ended June 30 Ended June 30 2009 2008 2009 2008 $ Retained earnings - beginning of period 77,267 79,968 75,884 76,539 Net (loss) income for the period (4,280 ) 7,526 (2,897 ) 14,625 Dividends - (6,605 ) - (10,275 ) Retained earnings - end of period 72,987 80,889 72,987 80,889 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at June 30, 2009 with comparative figures for December 31, 2008 and June 30, (Expressed in thousands of Canadian dollars) Three Months Six Months Ended June 30 Ended June 30 2009 2008 2009 2008 $ Interest income 6,478 11,549 15,175 22,680 Interest expense (2,225) (726) (4,349) (1,149) Syndication expense (note 6(h)) (371) - (371) - Net interest income 3,882 10,823 10,455 21,531 Provision for loan losses (note 6(d)) (5,884) (246) (8,481) (450) Net interest (loss) income after provision for loan losses (2,002) 10,577 1,974 21,081 Other Syndication and other income (note 12) 16 114 29 234 Loss on sale of loan (325) - (325) - Net interest and other (2,311) 10,691 1,678 21,315 Non-interest expense Salaries and benefits (note 20) 2,411 1,429 3,285 2,670 Stock-based compensation (note 10(e)) 113 268 313 540 Office and other 524 452 925 1,038 Legal and professional services 289 258 511 980 Regulatory and shareholder relations 219 155 315 358 Directors’ fees 50 65 95 118 Resource asset related expenses 56 11 141 74 3,662 2,638 5,585 5,778 (Loss) income before income taxes (5,973) 8,053 (3,907) 15,537 Income tax (recovery) expense(note 11) Current 22 -36 116 28 Future (1,715) 563 (1,126) 884 (1,693) 527 (1,010) 912 Net (loss) income for the period (4,280) 7,526 (2,897) 14,625 Other comprehensive income - Comprehensive (loss) income for the period (4,280) 7,526 (2,897) 14,625 (Loss) earnings per share Basic 0 0 0 0 Diluted 0 0 0 0 Weighted average number of shares outstanding Basic 150,142,785 146,789,711 148,203,726 146,789,711 Diluted 150,142,785 146,839,776 148,203,726 147,315,821 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at June 30, 2009 with comparative figures for December 31, 2008 and June 30, (Expressed in thousands of Canadian dollars) Three Months Six Months Ended June 30 Ended June 30 2009 2008 2009 2008 $ Cash flows from operating activities Net (loss) income for the period (4,280 ) 7,526 (2,897 ) 14,625 Adjustments to determine net cash flows relating to operating items: Amortization of premises and equipment and intangible assets 85 70 174 146 Future income taxes (1,715 ) 563 (1,126 ) 884 Stock-based compensation 113 268 313 540 Preferred share interest paid in common shares 1,361 - 1,361 - Provision for loan losses 5,884 246 8,481 450 Loss on sale of loan 325 - 325 - Amortization of deferred interest and loan fees (543 ) (1,281 ) (1,493 ) (2,931 ) Deferred interest and loan fees (written-off) received (32 ) 1,685 141 4,241 Amortization of syndication costs 413 - 413 - Amortization of financing costs 659 83 968 164 Accretion expense 7 8 14 17 Expenditures for reclamation and closure (64 ) (39 ) (97 ) (67 ) Decrease (increase) in prepaid and other (18 ) 142 56 22 Increase (decrease) in accounts payables and accrued liabilities 380 (3,074 ) 1,174 (3,522 ) Decrease in income tax receivable 14 - 113 - Decrease in income tax payable - (120 ) - (143 ) 2,589 6,081 7,920 14,426 Cash flows from (used in) financing activities Dividends paid – common shares - (6,605 ) - (10,275 ) Non-recourse syndication Advances 30,000 - 30,000 - Repayments (1,418 ) - (1,418 ) - Financing costs (600 ) - (600 ) - Revolving debt facility Advances - 72,710 4,000 99,210 Repayments (46,860 ) (21,700 ) (54,860 ) (32,700 ) Financing costs (382 ) - (382 ) (664 ) Repayment of other debt facility - (25,000 ) - (26,365 ) (19,260 ) 19,405 (23,260 ) 29,206 Cash flows from (used in) investing activities Activity in loans Funded (7,731 ) (62,043 ) (18,747 ) (123,736 ) Repayments 25,186 39,030 37,582 51,864 Other (2,519 ) (969 ) (4,016 ) (2,597 ) Purchases of premises and equipment - (18 ) - (120 ) Intangible assets acquired - (115 ) (68 ) (115 ) Decrease (increase) in restricted cash 869 (178 ) 2,037 3,745 15,805 (24,293 ) 16,788 (70,959 ) Unrealized foreign exchange loss on cash held in foreign subsidiary 127 14 67 (56 ) (Decrease) increase in cash deposits (739 ) 1,207 1,515 (27,383 ) Cashdeposits - beginning of period 3,875 1,894 1,621 30,484 Cashdeposits – end of period 3,136 3,101 3,136 3,101 Supplemental cash flow information(note18) 5 Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at June 30, 2009 with comparative figures for December 31, 2008 and June 30, (Expressed in thousands of Canadian dollars) 1Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) business is to provide mortgage financings.
